Case 3:14-cr-00175-WHA Document 962-29 Filed 01/10/19 Page 1 of 2




          EXHIBIT CC
                                                                        Case 3:14-cr-00175-WHA Document 962-29 Filed 01/10/19 Page 2 of 2


 II
                 Pacific Gas & Electric                                                                                  VMD Location - Trees                                              Division NORTH BAY

                 Vegetation Management                                                                                                                                                     Circuit PUEBLO 1104 (0043291104)
  i

                 Division:NB : lnsoection:AII: Circuit Name Eaua l 004329 11 04: SSD Ro ute Num Eaual 10: Loe Route Num Eaual 160: lnso Date (Loe) Betwee n 07/30/201 3.08/02/2013
Address                                                                 City               County             Circ uit                  Division            X-Street            Directions                                  lnsp Dt            Cust t Name/ Phon e
3683 ATLAS PEAK RD                                                      NAPA               NAPA               PUEBLO 1104               NORTH BAY                               5TH SP NW/O/POLE#193 NXT RD@                8/ 1/13            SAVINO PANTOVA / 707-483-3024
SSD              SSD RT #     ! Loe RT #      Map Type       Quad Map   Area               Group              Loe Lat/Lon               A PN                Removal Num                       Acct Type     I   Inspector   Inspection Co.     Cust 2 Name/ Phone
709              10               160         Th omas Gui JJ-40         17-4                                  I                                                                               Ma intenanc e D9S9            Davey Resource CIRCLES RANCH/ 707-224-6565
Alerts                                                                  Restri ctions                         Tag Type                   Tag #              How Notified        U-Bld         Project#      Project Name                      Cu st3 Name/ Phon e
                                                                                                              X                          FI RE PATRL           N/A              No
  Environ        VELB         I   HCP Area    MBZ-ID#       e10c        e1 Cc Ac reage     SRA
                                                                                                                                                 Trans:
                                                                                                                                                            Stru ct1            Stru ct2      Length        E smt                             Cust4 Name / Phon e
   mntl:         No               Bay A rea                 No                                                    Yes                                                                         0             0
Loe Comments                                                                                                                                                Slope%              Length        Wid th        Acres           App. Method       Ma int. Cycle            IWorkType
                                                                                                                                               TROW :
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS. MIKE SABOLSKI OWNER.
                 Tree Type, Species           Est Qty       Priority    Trim Type          Height             DBH                        Clearance         Notification        Cycle          Owned By                      Wo rk Request     T•Line
                 Monte rev Pine               1             Routin e    FP-Ov B            70                 24                         34                Ok                  Routine        Private                       NPN8101 2925
                 Tree Alerts                  Tree Restrictio ns        VELB               MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl c over%          TR OW-Brush Defect ¾              Span Prox .              I Inside ROW
      Tree                                                              Yes
 Number 0        Tree Co mments                                                            Prescripti on Com ments                                         LaVLon              Proximity      Pole o wner   Wire Type       TG R Date         Inspector / Date, Time
                 .6SPN LT OF LNS                                                                                                                           I                   Connect        PG&E          None                                    8/1/13 3:21 PM             D9S9'l
                 Crew                                                   Dt Cmpit           Act. Qty           Act. Tri m                 Act . Cir         Worked By           Worked Reason                Worked Comm ents                  Last Mod ified By/ Date
                 CA           I                                         11 /23/ 13         1                  FP-Ov B                    34                MR                                                                                 D9S9 / 8/1/13
                 Tree Type, Spec ies          Est Qty       Priority    T ri m Type        Height             DBH                        Clearance         Notification        Cycle          Owned By                      Wo rk Request     r.une
                 Coast Live Oak               1               Routine   FP-Ov B            66                 22                         20                Ok                  Routine     Private                          NPNB101 2925
                 Tree Alerts                  Tree Restricti on s       VELB               MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover %          TROW-Brush Defect %               Span Prox.               I
                                                                                                                                                                                                                                                                       Inside ROW
   Tree                                                                 Yes                N
 Number 1        Tree Comments                                                             Prescription Comments                                           LaVLon              Proximity      Pole Owner    Wire Type       TGR Date          Inspector/ Date. Time
                 .7SPN RT LNS NXT TO RD                                                                                                                    I                   Connect        PG&E          None                                    8/1/13 3:25 PM             D9S9
                 Crew                                                   Dt Cmpit           Act. Qty           Act. Tri m                 Act.Cir           Worked By           Worked Reason                Wo rked Com ments                 Last Modified By / Date
                 LA           I                                         11 /23/ 13         1                  FP -Ov B                   20                DF                                                                                 D9S9 f 8/ 1/ 13




®        = TGR
                                                                                                                            Total Records: 1
                                                                                                                                                                                                                               -<<      = Brush Cut


W        =Warranty                                                                                                                                                                                                             X        = Removal


 Printed 12/ 7/ 17                                                                                           Confidential • Pacific Gas a nd Electric Company                                                                  IE)-     =Fac Prot
                                                                                         Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                           Page 1 of 1




CONFIDENTIAL                                                                                                                                                                                                                                             PGE-CPUC _ 00009933
